Exhibit Cogo Group, Inc. Reports 2009 First Quarter Results · Q1 Net Revenue: $63.3 million (a year-on-year increase of 5.1%) · Q1 Net Income attributable to Cogo Group, Inc.: $1.6 million GAAP and$4.5 million Non-GAAP · Q1 EPS Diluted attributable to Cogo Group, Inc.: $0.04 GAAP and $0.12 Non-GAAP with a year-on-year decrease of36.8% · Company provides Q2 guidance of $70-72 million in revenue and Non-GAAP EPS attributable to Cogo Group, Inc. of $0.14-$0.15 SHENZHEN, China, May 6, 2009—Cogo Group, Inc. (NASDAQ: COGO), a leading provider of customized design solutions for the technology manufacturing sector in China, today announced unaudited financial results for its first quarter of 2009. The Company reported quarterly revenue of $63.3 million, up 5.1% year-over-year, compared to $60.2 million reported in the first quarter of 2008. Net income attributable to Cogo Group, Inc. for the first quarter of 2009 was $1.6 million, down 70.6% from $5.3 million in the same period last year, with
